Citation Nr: 0507904	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-19 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance of another person or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran reportedly had periods of active duty service 
between 1943 to 1949.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in June 2003, a statement 
of the case was issued in June 2003, and a substantive appeal 
was received in July 2003.  The Board therefore has appellate 
jurisdiction.  See generally 38 U.S.C.A. § 7105 (West 2002). 

The veteran initially requested a Board hearing but he 
withdrew his request through his representative in June 2004 
and January 2005 by written correspondence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is appealing entitlement to special monthly 
compensation based on the need for regular aid and attendance 
of another person and/or housebound status.  The record 
contains a completed November 2002 aid and attendance 
examination report in which the examiner certified that the 
veteran required the daily personal health care services of a 
skilled provider.  However, the examiner stated that the 
veteran had four disabilities: Schizophrenia, Peripheral 
Neuropathy, type II Diabetes Mellitus, and Diabetic 
Retinopathy.  The veteran is only service connected for 
Schizophrenia.  It is unclear from the examination which 
disabilities are causing his need for aid and attendance.  
Consequently, the case is remanded to determine whether 
Schizophrenia alone requires the veteran to need aid and 
attendance.   

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should seek to obtain an 
opinion from the VA examiner of the 
November 2002 examination if possible.  
The VA examiner should state whether or 
not his opinion that the veteran requires 
daily personal care is due to his 
Schizophrenia or his other non-service 
connected disabilities.  If his need for 
the aid and attendance of another is 
partly due to his Schizophrenia, the 
examiner should state to what degree.  
The VA examiner can perform another 
Housebound/Aid and Attendance examination 
if necessary.  If the November 2002 VA 
examiner is unable to render the above 
opinions, a new Housebound/Aid and 
Attendance examination should be 
performed.  The new examiner should 
record his findings about what the 
veteran is able to perform based on his 
Schizophrenia separate from his other 
non-service disabilities.  The new 
examiner should then provide an opinion 
whether the veteran is housebound and/or 
whether he needs the aid and assistance 
of another due to his Schizophrenia.    
 
2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded and 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




